  Case 1:16-bk-14947-SDR           Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47               Desc
                                   Main Document    Page 1 of 18




SO ORDERED.
SIGNED this 25th day of April, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF TENNESSEE

   In re:                                            )
                                                     )
   James David Moore, Jr.                            )                  No. 1:16-bk-14947-SDR
   Labridget Denise Moore                            )                  Chapter 13
                                                     )
            Debtors                                  )


                                   ORDER AND MEMORANDUM


            This matter is before the Court on the chapter 13 trustee’s motion to modify the confirmed

   chapter 13 plan of debtors James Moore and Labridget Moore (“the Debtors”) [Doc. No. 56] and

   the Debtors’ objection [Doc. No. 59]. Also before the Court is the Debtors’ related Motion for

   Consent to retain inheritance money to purchase a vehicle [Doc. No. 44], which was filed before

   the motion to modify, and the trustee’s response in opposition [Doc. No. 46]. At the request of the

   Court, both parties have filed supplemental briefs. [Doc. Nos. 55, 57].




                                                    1
Case 1:16-bk-14947-SDR                  Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                               Desc
                                        Main Document    Page 2 of 18


      I.       Jurisdiction

            The Court has jurisdiction to determine this matter pursuant to 28 U.S.C. §§ 1334(b) and

157(b)(2)(A) and (L). These are the Court’s findings of fact and conclusions of law as required by

Federal Rule of Bankruptcy Procedure 7052, made applicable to contested matters by Federal Rule

of Bankruptcy Procedure 9014.

      II.      Factual Background

            The Debtors filed chapter 13 bankruptcy on November 15, 2016. The Court confirmed the

Debtors’ amended plan on February 14, 2017. [Doc. No. 28]. Mr. Moore’s father passed away on

June 24, 2018, more than 180 days after filing. [Doc. No. 50]. In January or February 2019, Mr.

Moore received an inheritance of $14,764.83 from his father’s estate, which is being administered

in the Probate Court of Hamilton County, Tennessee. [Doc. Nos. 44, 50].

            On January 21, 2019, the Debtors filed a motion to retain inheritance to purchase a vehicle,

pursuant to 11 U.S.C. §§ 1303 1 and 363(b)(1). 2 [Doc. No. 44]. The trustee objected to the relief

requested on the basis that the Debtors were seeking to retain non-exempt funds. [Doc. No. 46].



1
 Section 1303 provides that, “Subject to any limitations on a trustee under this chapter, the debtor shall have, exclusive
of the trustee, the rights and powers of a trustee under sections 363(b), 363(d), 363(e), 363(f), and 363(l), of this title.”

2
    Section 363(b)(1) provides that:

                    The trustee, after notice and a hearing, may use, sell, or lease, other than in the
                    ordinary course of business, property of the estate, except that if the debtor in
                    connection with offering a product or a service discloses to an individual a policy
                    prohibiting the transfer of personally identifiable information about individuals to
                    persons that are not affiliated with the debtor and if such policy is in effect on the
                    date of the commencement of the case, then the trustee may not sell or lease
                    personally identifiable information to any person unless--
                    (A) such sale or such lease is consistent with such policy; or
                    (B) after appointment of a consumer privacy ombudsman in accordance
                    with section 332, and after notice and a hearing, the court approves such sale or
                    such lease--
                    (i) giving due consideration to the facts, circumstances, and conditions of such
                    sale or such lease; and
                    (ii) finding that no showing was made that such sale or such lease would violate
                    applicable nonbankruptcy law.

                                                              2
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47               Desc
                               Main Document    Page 3 of 18


Soon after, the trustee filed a motion to modify the Debtors’ chapter 13 plan, pursuant to § 1329,

to increase the dividend to be received by unsecured creditors by the amount of Mr. Moore’s non-

exempt inheritance. [Doc. No. 56]. The confirmed plan is a 36-month plan with 10 months

remaining. [Id.] The trustee estimates the pro rata dividend to general unsecured creditors will be

$47. [Id.] The parties agree that, at a minimum, the Debtors are entitled to exempt $9,631. In her

motion to modify, the trustee states the remaining $5,133.83 should be included in that which the

unsecured creditors would receive when applying the best interest of creditors test and that the

money should be treated as disposable income. [Id.]. The joint debt and the individual debt

attributable to Mr. Moore specifically exceed the amount of the non-exempt inheritance proceeds.

[Doc. No. 55, at 1].

       The Debtors argue that the positive change in their circumstances resulting from the

inheritance should not be reviewed in isolation without considering their need for a new vehicle

and the attendant expenses. [Doc. No. 57, at 6]. They dispute whether the trustee is correctly

applying the best interest of creditors test to their plan and challenge whether a requirement that

they commit all of their disposable income is applicable to a modified plan. They argue that the

need for a working vehicle should be viewed as an additional expense that must be considered in

any analysis of a motion to modify. Following a hearing on the motion to retain inheritance, the

parties agreed that the exempt portions of the inheritance could be distributed to the Debtors to

purchase reliable transportation while the Court determines whether the inheritance is property of

the estate and whether the entire amount should be charged against the Debtors’ exemptions or

treated as increased expenses. An agreed order was entered to that effect. [Doc. No. 50].




                                                3
Case 1:16-bk-14947-SDR                Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                               Desc
                                      Main Document    Page 4 of 18


    III.      Legal Analysis

           The contested matters at issue concern whether the inheritance is property of the estate and

whether the modification proposed by the chapter 13 trustee is confirmable. If the inheritance is

not property of the estate, it would not need to be exempted under § 522. If it is property of the

estate, then the Debtors’ circumstances have changed, and the trustee seeks to modify the plan to

provide a greater dividend to unsecured creditors. The trustee argues that the money acquired by

the Debtor is like the property specified in § 541, that it is included as property of the estate under

§ 1306(a)(1), and that the Debtors must comply with the Bankruptcy Code requirements for the

use of those funds.

           The Debtors contend that the inheritance is excluded from the estate because it would be

excluded by § 541(a)(5)(A). If it is not excluded under that code section, then the additional

property should be available to help the Debtors complete their plan and for expenses before

automatically going to the creditors.

              A. Inheritance as Property of the Estate

           The Bankruptcy Code defines property of a chapter 13 estate in §§ 541 and 1306. “[T]he

interplay between these two sections . . . underlies the dispute” now before the Court. 3 In re Tinney,


3
  The Court notes that when considering whether a post-confirmation asset would become part of the bankruptcy estate
of a chapter 13 debtor, other courts have also grappled with the relationship between 11 U.S.C. §§ 1306 and 1327(b).
See, e.g., Boddie v. PNC Bank, N.A., No. 2:12-cv-158, 2013 WL 443773, at *2-4 (S.D. Ohio Feb. 5, 2013) (citing U.S.
v. Harchar, 371 B.R. 254, 264 (N.D. Ohio 2007)). Section 1327(b) provides that, “Except as otherwise provided in
the plan or the order confirming the plan, the confirmation of a plan vests all of the property of the estate in the
debtor.” (Emphasis added). The confirmation order in the current case contains just such an exception, expressly
providing that, “Property of the estate does not vest in the debtor(s) until completion of the plan[.]” [Doc. No. 28, at
1, ¶ 3]. As in this case, the confirmation order at issue in In re Wiggins, No. 09-34282, 2012 WL 3889099, at *2 (E.D.
Tenn. Sept. 7, 2012), “expressly stated” that “none of the property in their bankruptcy estate was to vest in the [d]ebtors
until completion of their plan.” In that case, the court found that because the debtors were in a chapter 13 case at the
time the debtors received an inheritance, then the inherited property became property of the chapter 13 bankruptcy
estate under § 1306(a)(1). Id. Because of the provision in the confirmation order, the Court does not find it necessary
to consider further the relationship between §§ 1306 and 1327(b). See also Keith M. Lundin & William H. Brown,
CHAPTER 13 BANKRUPTCY, 4TH EDITION, § 237.1, at ¶ 4, Sec. Rev. June 8, 2004, www.Ch13online.com (“Courts that
continue the estate or that refill the estate with property acquired after confirmation would have less trouble reaching
a postconfirmation acquisition for the benefit of creditors.”).

                                                            4
Case 1:16-bk-14947-SDR                 Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                      Desc
                                       Main Document    Page 5 of 18


No. 07-42020-JJR13, 2012 WL 2742457, at *1 (Bankr. N.D. Ala. July 9, 2012). Section 541(a)

provides that a bankruptcy estate is created upon the commencement of the case and describes the

property that is included. The estate includes “all legal or equitable interests of the debtor in

property as of the commencement of the case.” § 541(a)(1). It also includes some property acquired

after the commencement of the case, such as property a trustee recovers through avoidance action

(§ 541(a)(4)), proceeds, products, and rents or profit (§ 541(a)(6)), and relevant to this case, an

inheritance received within 180 days of the commencement of the case (§ 541(a)(5)(A) 4).

Inheritances received after 180 days are treated like other property acquired postpetition and are

excluded from property of the estate.

        “Section 541 defines generally what property becomes property of the bankruptcy estate

in a chapter under Title 11, but is modified in certain chapters for that particular type of case.” In

re Gilbert, 526 B.R. 414, 416 (Bankr. N.D. Ga. 2015) (citing 11 U.S.C. § 541(a)) (footnote in

original omitted). For chapter 13 proceedings, §1306(a) expands the scope of property included in

the estate. Id. The relevant portions of the section state:

                   (a) Property of the estate includes, in addition to the property
                   specified in section 541 of [the Code]—




        4
            The bankruptcy estate includes:

                   (5) Any interest in property that would have been property of the estate if such
                   interest had been an interest of the debtor on the date of the filing of the petition,
                   and that the debtor acquires or becomes entitled to acquire within 180 days after
                   such date—

                   (A) by bequest, devise, or inheritance;

11 U.S.C. § 541(a)(5)(A).

                                                             5
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 6 of 18


               (1) all property of the kind specified in such section that the debtor
               acquires after the commencement of the case but before the case is
               closed, dismissed, or converted to a case under chapter 7, 11, or 12
               of this title, whichever occurs first[.]

11 U.S.C. § 1306(a).

       Considering the interplay between the two statutes, “an apparent conflict arises . . . as to

whether the 180-day time restriction applies to inheritances obtained in chapter 13 cases, or

whether the extended timeframe contained in § 1306(a)(1) governs.” In re Gilbert, 526 B.R. at

416. There is a spilt in the authorities interpreting whether property inherited outside the 180-day

period should be included in a chapter 13 estate. However, “[n]umerous courts have held that

§ 1306 expands the 180-day time period in § 541(a)(5)(C) to classify an inheritance or other

‘windfall’ received more than 180 days after commencement of the case. . . . This includes Courts

in the Sixth Circuit.” In re Sizemore, No. 09-61064, 2013 WL 6328260, at *3 (Bankr. E.D. Ky.

Dec. 5, 2013) (citing In re Wetzel, 381 B.R. 247, 253-54 (Bankr. E.D. Wis. 2008); U.S. v. Harchar,

371 B.R. 254 (N.D. Ohio 2007); Boddie v. PNC Bank, N.A., No. 2:12-cv-158, 2013 WL 443773

(S.D. Ohio Feb. 5, 2013)); see also In re Wiggins, No. 09-34282, 2012 WL 3889099 (E.D. Tenn.

Sept. 7, 2012). “The overwhelming majority of courts to have addressed this issue ‘agree that

§ 1306 modifies the § 541 time period in Chapter 13 cases.’ ” Carroll v. Logan, 735 F.3d 147, 151

(4th Cir. 2013) (quoting In re Vannordstrand, 356 B.R. 788, 2007 WL 283076, at *2 (B.A.P. 10th

Cir. 2007) (collecting cases)); see also In re Tinney, 2012 WL 2742457, at *1. Additionally, courts

adopting the majority position argue that statutory interpretation and congressional intent support

their conclusion.

       The Fourth Circuit found that the plain language of § 1306 “manifests Congress’s intent to

expand the estate for [c]hapter 13 purposes by capturing the types, or ‘kind,’ of property described

in [§] 541 (such as bequests, devises, and inheritances), but not the 180–day temporal restriction.”

                                                 6
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 7 of 18


Carroll, 735 F.3d at 150 (citing 11 U.S.C. § 1306(a)); see also In re Tinney, 2012 WL 2742457 at

*1 (finding that “by its plain language” § 1306 “expands the 180-day time period in §

541(a)(5)(A)” and that “[t]he large majority of courts to address this issue agree” and collecting

cases). “[O]n its face, [§] 1306(a) incorporates only the kind of property described in [§] 541 into

its expanded temporal framework.” Carroll, 735 F.3d at 150; see also In re Dale, 505 B.R. 8, 12-

13 (B.A.P. 9th Cir. 2014) (noting “[t]he Fourth Circuit’s decision in Carroll v. Logan is consistent

with the great weight of authority interpreting the application of § 1306(a)(1) with respect to

postpetition inheritances in chapter 13, explicitly considering the temporal exclusion included in

§ 541(a)(5)” and ultimately adopting its analysis).

       Further, it is a well-established rule of statutory construction that “a specific statutory

provision governs a general one.” In re Crowell, 305 F.3d 474, 478 (6th Cir. 2002) (citing Sprague

v. Gen. Motors Corp., 133 F.3d 388, 405 (6th Cir. 1998)); see also Am. Bank, FSB v. Cornerstone

Cmty. Bank, 733 F.3d 609, 614 (6th Cir. 2013) (citing RadLAX Gateway Hotel, LLC v.

Amalgamated Bank, 566 U.S. 639, 132 S. Ct. 2065, 2071, 182 L. Ed. 2d 967 (2012)). Applying

this canon of construction, Carroll determined that “[§] 1306(a) is specific to [c]hapter 13

bankruptcies and defines estates solely for purposes of that reorganization chapter. Section 541,

by contrast, is a general provision that provides generic contours for bankruptcy estates.” 735 F.3d

at 152. “Congress has harmonized these two statutes for us.” Id. at 150. Citing Carroll, the Gilbert

Court explained that

               This canon of statutory interpretation applies to the situation here,
               where there exists a general exclusion of property of the estate after
               a certain date which is contradicted by a specific inclusion of
               property of the estate after that date. As discussed above, § 541
               defines property of the estate generally. While § 541(a)(5) does
               contain a specific time restriction in which a debtor’s interest in
               certain property becomes property of the estate, that restriction
               applies generally to most chapters in Title 11, unless another section

                                                 7
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 8 of 18


               within a particular chapter expands or restricts the definition for that
               specific type of case. However, § 1306(a)(1) is specific to chapter
               13 cases, and contains a specific time restriction for chapter 13 cases
               only. Therefore, the Court believes that § 1306(a)(1) is the more
               specific statute that should govern over the general exclusion in
               chapter 13 cases.

Gilbert, 526 B.R. at 418 (footnote in original omitted).

       A minority of courts have adopted a contrary view, holding instead “that the phrase ‘of the

kind’ in § 1306 must carry with it the temporal 180–day element of § 541(a)(5)(A) and, therefore,

§ 1306 incorporates the 180–day time frame.” In re Tinney, 2012 WL 2742457, at *2 (citing In re

Key, 465 B.R. 709 (Bankr. S.D. Ga. 2012); In re Walsh, No. 07-60774, 2011 WL 2621018 (Bankr.

S.D. Ga. June 15, 2011); In re Schlottman, 319 B.R. 23 (Bankr. M.D. Fla. 2004)). The Debtors in

their brief rely on In re McAllister, 510 B.R. 409 (Bankr. N.D. Ga. 2014), which agreed with the

analysis in Key and Walsh and held that “property of the estate under § 1306(a)(1) does not include

property that § 541(a)(5) does not include,” “that the specific date restriction set forth in

§ 541(a)(5) controls,” and “that § 1306(a)(1) does not eliminate that restriction.” Id. at 420. Key,

like Carroll, relied on the language of § 1306, but Key held that the statute “does not alter the

specific defining time clause of § 541(a)(5).” 465 B.R. at 712 (citing §§ 541(a)(1) and 1306(a)(1);

In re Walsh, 2011 WL 2621018 at *2). However, Carroll found that under the minority

interpretation “[§] 1306(a) . . . loses all meaning. By contrast, neither statute is rendered

superfluous, and both are given effect, if [§] 1306(a)’s extended timing applies to [c]hapter 13

estates and supplements [§] 541 with property acquired before the [c]hapter 13 case is closed,

dismissed, or converted.” Carroll, 735 F.3d at 152. “[C]ourts should give effect to every word of

a statute whenever possible.” Id. (citing Broughman v. Carver, 624 F.3d 670, 677 (4th Cir. 2010)).

       The majority position on expanding the temporal limitation also relies on congressional

intent. “Congress intended to expand property of the estate in chapter 13 cases, and this resolution

                                                  8
Case 1:16-bk-14947-SDR          Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                   Desc
                                Main Document    Page 9 of 18


of the two statutes does just that.” In re Gilbert, 526 B.R. at 418 (quoting S. Rep. 95-989, at 140-

41 (“Section 1306 broadens the definition of property of the estate for chapter 13 purposes to

include all property acquired . . . after the commencement of the case.”); H.R. Rep. 95–595, at 428

(“A slightly different rule governing property of the estate applies in a chapter 13 case. All property

of the estate, as provided in [§] 541, is property of the estate in a chapter 13 case. In addition,

however, property of the kind specified in [§] 541 that the debtor acquires after the commencement

of the case but before conversion, dismissal, or closing of the case is also property of the estate.”)).

        In considering this question, many courts have noted that the majority view is in keeping

with the risks and benefits that accompany the long-term commitment required of a chapter 13

case. As explained by the Tinney Court,

                The benefits of chapter 13 come with a price tag, and . . . some risk.
                For the privilege of retaining encumbered assets and imposing a
                payment plan on secured creditors, a chapter 13 debtor, unlike her
                chapter 7 counterpart, must make a long-term commitment, during
                which her post-petition property and wages are utilized to satisfy
                that commitment. And that commitment is subject to modification
                when circumstances change the debtor’s ability to pay during the
                life of the case. See generally § 1329; In re Waldron, 536 F.3d at
                1243 (“The [First Circuit] reasoned that this approach ‘harmonizes
                two apparent inconsistent sections,’ 1306(a) and 1327(b); allows for
                meaningful plan modification under [§] 1329; and is consistent with
                the ability-to-pay policy underlying Chapter 13.” Emphasis added).
                If those changed circumstances result in additional post-petition
                estate property becoming available, the debtor’s plan should be
                modified to increase the amount paid to unsecured creditors. Such
                additional property may be increased earnings, but most often
                comes in the form of a lump-sum payment from, for example,
                casualty insurance, settlement of a lawsuit, life insurance proceeds,
                or as in this case, an inheritance. And a debtor has the duty to
                disclose property acquired post-petition by amending her schedules.
                Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1274 (11th Cir. 2010)
                (citing § 541(a)); Waldron, 536 F.3d at 1244. Thus, not applying the
                180-day limitation under § 541(a)(5) when determining what is
                included within a chapter 13 estate under § 1306(a) is consistent
                with a major distinction between chapters 13 and 7.



                                                   9
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                 Desc
                               Main Document    Page 10 of 18


Tinney, 2012 WL 2742457, at *3 (emphasis added; footnote in original omitted); see also Carroll,

735 F.3d at 151) (“The repayment plan remains subject to modification for reasons including a

debtor’s decreased ability to pay . . . as well as the debtor’s increased ability to pay . . . when a

[c]hapter 13 debtor’s financial fortunes improve, the creditors should share some of the wealth.”);

In re Harvey, 356 B.R. 557, 563-64 (Bankr. S.D. Ga. 2006), subsequently aff'd sub nom. In re

Waldron, 536 F.3d 1239 (11th Cir. 2008) (citing § 1329(a)) (“[A] debtor’s post-petition rights and

obligations include both the right to seek a modification of a Chapter 13 plan under certain

circumstances as well as the obligation to be subject to a post-confirmation modification under

certain circumstances.”)

       In considering the analysis of the issue, which has respected judges on both sides offering

thoughtful and substantive support for their decisions, this Court is ultimately persuaded by the

majority position that § 541 is a general statute whose definition of property of the estate is

expanded by § 1306 and that the temporal time constraints in § 541(a)(5) are omitted. If there was

a reason to include an inheritance received within 180 days after filing in a chapter 7, then

extending that period of inclusion to the end of a chapter 13 case is consistent with § 1306’s

inclusion of property acquired after the commencement of the case for the duration of the plan.

Because the Debtor acquired the inheritance “after the commencement of the case but before the

case is closed, dismissed, or converted,” the Court finds that the inheritance is property of the

estate under § 1306(a)(1).

           B. Whether the Trustee’s Modified Plan Meets the Requirements for Confirmation

       Having determined that the inheritance is property of the estate, the Court must consider

whether the proposed modification may be confirmed. The trustee has proposed a modification to

include the inheritance less any exemption as an additional distribution to creditors. The trustee’s



                                                 10
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 11 of 18


reason for the modification is sound. Property of the estate is available to the Debtors’ creditors

unless it is properly exempted. In re Sizemore, 2013 WL 6328260, at *3.

               1. Is “projected disposable income” relevant to the Court’s determination of
               whether the trustee’s plan is confirmable?

       Both parties refer to disposable income in their arguments. The Debtors argue that in a

chapter 13 their additional expenses, in addition to exemptions, should reduce the property

available to creditors. To meet the confirmation requirements at the initial confirmation of a plan,

a debtor is only required to commit his or her projected disposable income to creditors for the

applicable commitment period. 11 U.S.C. § 1325(b)(1)(B). The determination of that amount

requires consideration of not only income but also reasonable expenses. Although there is

controversy about whether the “projected disposable income” test applies to a modification, the

Debtors contend that they should have the benefit of the disposable income calculation to

determine what should be available for creditors before they have to apply their exemptions to

remove the property from the reach of their creditors.

       This argument has some equitable appeal. All parties admit that the Debtors’ vehicle no

longer works and that purchasing a replacement vehicle is an action that benefits the Debtors and

will assist in the completion of their plan. If these Debtors were to purchase a replacement vehicle

on credit, and pay for it with a postpetition income increase, the Debtors might be moving for their

own modification to reduce the payments to creditors due to increased expenses. They certainly

would not need to claim an exemption in the increased periodic income. The Debtors contend there

should not be a different result where the same need exists but a debtor receives an improvement

in his or her financial circumstances in a lump sum.

       Upon a review of modification cases in which new assets or lump sums come into a case,

this Court has not found authority for applying the type of disposable income analysis requested


                                                11
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 12 of 18


by the Debtors. Other courts have consistently allowed exemptions but have not considered

expenses to reduce the amount available to creditors. The Court has found no basis in the

Bankruptcy Code or the case law that would require such an analysis prior to a determination of

what property should be paid to creditors.

       The trustee argues that the Debtors must commit these additional monies to the plan under

§ 1325(b). In the motion to modify, the trustee proposes to consider “monies . . . as disposable

income.” [Doc. No. 56, at 2, ¶ 6]. The Debtors, while arguing for a disposable income analysis to

limit what should be paid to creditors, oppose the application of the disposable income test as a

reason that the trustee’s plan should be confirmed. They argue that designating the inheritance

money as “disposable income” poses “a legal impossibility.” [Doc. No. 59, at 1]. Section

1325(b)(2) describes “disposable income” as “current monthly income received by the debtor” less

certain exclusions and reasonable expenses. As the Debtors point out, “current monthly income,”

defined in § 101(10A), “captures the six whole months of income immediately before the filing of

the case.” [Doc. No. 59, at 1]. Because the inheritance was not received during that time period,

the Debtors argue it falls outside the statutory definition of disposable income.

       Courts within the Sixth Circuit have “wrestled with” the issue of whether the disposable

income requirement in § 1325(b) applies to chapter 13 post-confirmation modifications. In re

Martin, 2013 WL 6196566, at *4. The “more recent view . . . is that § 1325(b) does not apply[.]”

Id. (citing In re Hill, 386 B.R. 670, 677 (Bankr. S.D. Ohio 2008); In re Crim, 445 B.R. 868, 871

(Bankr. M.D. Tenn. 2011); Sunahara v. Burchard (In re Sunahara), 326 B.R. 768, 781 (B.A.P.

9th Cir. 2005)); see also In re Swain, 509 B.R. 22, 30 (Bankr. E.D. Va. 2014) (“The weight of

authority is that § 1325(b) does not apply to § 1329 plan modifications.”). Section 1329(b) provides

the confirmation requirements of a modified plan, and it does not include § 1325(b). “Simply put,



                                                 12
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 13 of 18


the plain language of § 1329(b) does not mandate satisfaction of the disposable income test of

1325(b)(1)(B) with respect to modified plans.” In re Sunahara, 326 B.R. at 781. Applying the

statutory definition of “current monthly income” implicated in § 1325(b) would mean that “a

debtor’s income at the time of modification would be the exact same as their income at the time

of filing the bankruptcy petition[.]” In re Martin, 2013 WL 6196566, at *5. “Both courts and a

leading treatise have called such a result ‘nonsensical,’ as doing so would require courts to use

income amounts that may differ significantly from the debtor’s actual income at the date of

modification.” Id. (citing 8 Collier on Bankruptcy, ¶ 1329.03; In re Hill, 386 B.R. at 677; In re

Ireland, 366 B.R. 27, 30-32 (Bankr. W.D. Ark. 2007)).

       Because § 1329 does not reference § 1325(b), this Court concludes that § 1325(b) does not

apply to confirmation of a modified chapter 13 plan. Accordingly, meeting the projected

disposable income test of § 1325(b) is not a requirement to confirm a modified plan. In re Martin,

2013 WL 6196566, at *4 (citing In re Crim, 445 B.R. at 871). Therefore, the Court will consider

whether the trustee’s plan is confirmable without the need to consider whether the inheritance falls

within the definition of projected disposable income.

               2. Does the trustee’s plan meet the requirements for confirmation?

       The trustee’s authority to modify a plan is granted by the Bankruptcy Code. After

confirmation but before completion of the payments under the plan, the trustee may request a

modification to increase payments to unsecured creditors. 11 U.S.C. § 1329(a)(1). Modification in

these circumstances comes after there is a confirmed plan that has become final. The confirmed

plan binds both debtors and creditors. 11 U.S.C. § 1327(a). Because of the deference given to final

confirmation orders, courts have limited the types of modifications to those listed in the statutory

provisions. Further, modification under § 1329(a) is limited to matters that arise post-confirmation



                                                13
Case 1:16-bk-14947-SDR          Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                 Desc
                                Main Document    Page 14 of 18


and which were unseen at the time of confirmation. In re Storey, 392 B.R. 266 at 272-73 (6th Cir.

B.A.P. 2008). The Debtor’s inheritance qualifies as such a postpetition matter that has changed

Mr. Moore’s financial circumstances, and the trustee may seek an increased distribution for

creditors pursuant to the statute.

       Section 1329(b)(1) provides the confirmation requirements that the trustee must satisfy to

confirm a modified plan. Relevant to this case, a proposed modified plan must meet the best

interest of creditors test (§ 1325(a)(4)), the requirements for good faith (§ 1325(a)(3)), and

feasibility (§ 1325(a)(6)).

       When the trustee is the plan proponent, the trustee will have the burden of proof usually

assigned to the debtor at a confirmation hearing. See Keith M. Lundin & William H. Brown,

CHAPTER 13 BANKRUPTCY, 4th Ed., § 253.1 at ¶ 28, Sec. Rev. June 15, 2004, www.

Ch13online.com. (“The trustee … will have the burdens normally assigned to the debtor, including

the ultimate burden of persuasion with respect to each of the § 1325(a) elements.”); but see,

SouthTrust Mobile Servs. Inc. v. Englebert, 137 B.R. 975, 986-87 (N.D. Ala. 1992) (district court

declined to conduct an inquiry into the trustee’s good faith in proposing a plan.).

       Turning to the requirements for confirmation, the Debtors argue that “the best interest of

creditor’s test is not implicated here” because the inheritance in this case would not qualify as

property of the estate under § 541(a)(5)(A). [Doc. No. 57, at 2.]. However, as discussed above, the

Court has held that the inheritance is property of this estate. The Debtors are correct that the Court

should not include the inheritance in what creditors would receive in a chapter 7 case when looking

to see whether the trustee’s modification has met the test. The Debtor received the inheritance

more than 180 days after filing, so the inheritance would not be property of the estate under a

chapter 7 absent a bad faith conversion of this chapter 13 case. See § 348(f)(2). However, the



                                                 14
Case 1:16-bk-14947-SDR           Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                   Desc
                                 Main Document    Page 15 of 18


exclusion of the inheritance does not mean the test is inapplicable. It is, and when this test is applied

to the modification, the increased distribution proposed by the trustee offers more to creditors than

they would get in a chapter 7. Accordingly, the trustee’s modified plan meets the best interest of

creditors test.

         With respect to the “good faith” requirement, the Sixth Circuit “does not focus on one item,

but instead ‘requires consideration of the totality of the circumstances.’ ” In re Martin, No. 10-

64790, 2013 WL 6196566, at *3 (Bankr. N.D. Ohio Nov. 27, 2013) (quoting Soc’y Nat’l Bank v.

Barrett (In re Barrett), 964 F.2d 588, 591 (6th Cir. 1992)). To evaluate good faith, a court should

consider such factors as “the debtor’s income, the debtor’s living expenses, special circumstances

(such as unusually high medical expenses), the amount of plan payment as indicative of the

debtor’s sincerity, and ‘the statutorily-mandated policy that bankruptcy provisions be construed

liberally in favor of the debtor.’ ” In re Martin, 2013 WL 6196566, at *3 (quoting In re Brinkley,

2013 WL 5935157, at *6 (Bankr. E.D. Mich. 2013)).

         An increase in the Debtors’ assets available to creditors is part of the Court’s consideration

of a modification. “[T]he debtor’s actual income and expenses at the time of the proposed

modification are used to determine whether the payments should be adjusted.” In re Crim, 445

B.R. at 871 (quoting In re Prieto, 2010 WL 3959610 (Bank. M.D. Fla., Sept. 22, 2010)). The

trustee’s modification to require an increase in payments after allowing the Debtors to take their

exemptions would support what the Sixth Circuit has describes as the hallmark of a good faith

plan—“a sincerely intended repayment of prepetition debt consistent with the debtor’s resources.”

Metro Emps. Credit Union v. Okoreeh-Bah (In re Okoreeh-Bah), 836 F.2d 1030, 1033 (6th Cir.

1988).




                                                   15
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 16 of 18


       The Debtors have not specifically objected to the modification as being proposed in bad

faith, but they have raised the issue of whether the Court should consider not only the increase in

assets that reflects a change in circumstances but also whether there have been increased expenses

that should be considered in any determination of a “debtor’s resources.” Here, the Debtors

propose that any consideration of the “totality of the circumstances” should include the Debtors’

allowed property exemptions plus demonstrated need with only the remainder going to the

creditors. [Doc. No. 57, at 6]. The Debtors argue that they need the inheritance. [Id.]. The Debtors

also argue that the inheritance “is so small that the proceeds are either exempt or the non-exempt

balance is an equivalent type of cash collateral under § 363(a) necessary for the Debtor’s

rehabilitation.” [Id.]. The Debtors need a working vehicle. The vehicle that they owned when the

case started no longer runs. The Debtors argue that this increased expense should be considered

before the Court requires the Debtors to use the remaining exemption to pay a necessary expense.

[Id. at 7]. The trustee has no issue with using exempt funds to obtain reliable transportation. Such

a use “fits squarely into the purpose of exemptions.” [Doc. No. 55, at 5]. Her dispute is that the

Debtors may not “keep items necessary for living and exempt additional other property up to the

amount of the allowed statutory exemptions.” [Id.] (emphasis in original).

       The Court does not entirely agree with the trustee’s contention. If these Debtors were to

purchase a replacement vehicle on credit and pay for it with a postpetition salary increase, the

Debtors would not have had to claim any exemptions in the additional salary or increase the

dividend to creditors. The Court is concerned that the result is so different when the same need

exists but a debtor receives the financial improvement via a lump sum. Therefore, under a totality

of the circumstances analysis, the Court finds that the Debtors should be given a chance to show

whether their liabilities and expenses have increased along with their assets or income.



                                                16
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47               Desc
                               Main Document    Page 17 of 18


         With respect to the feasibility requirement, the plan proponent must show that a debtor

“will be able to make all payments under the plan and to comply with the plan[.]” 11 U.S.C. §

1325(a)(6). “While the feasibility requirement is not rigorous, the plan proponent must, at a

minimum, demonstrate that [d]ebtor’s income exceeds expenses by an amount sufficient to make

the payments proposed by the plan.” In re Martin, 2013 WL 6196566, at *3 (internal citation and

quotation marks omitted). This factor is where the Debtors’ argument about their need for a new

car and its impact on their financial circumstances may be most relevant. The Debtors’ Schedule

I and J, submitted on November 15, 2016, at the time of filing, indicated that the Debtors’ monthly

income was $2,698.20 and their monthly expenses totaled $2,421, leaving a monthly net income

of $277.20. [Doc. No. 1, at 38]. Those schedules are now over two years old, and the Court must

consider “the debtor’s actual income and expenses at the time of the proposed modification.” In re

Martin, 2013 WL 6196566, at *4. Accordingly, to determine whether to confirm the trustee’s

proposed modified plan, the trustee must provide evidence of the modified plan’s feasibility based

on the Debtors’ current income and expenses. The Debtors may object and show that, in their

current financial circumstances, the trustee’s proposal for creditors may leave them in such a

position that they will be unable to complete the plan.

   IV.      Conclusion

         For the reasons stated above, the Debtors’ Motion for Consent to retain inheritance

property [Doc. No. 44] is DENIED. The Court finds that the inheritance is property of the estate.

The Court will defer ruling on the trustee’s motion to modify until a further evidentiary hearing

can be held on whether the plan meets the requirements of good faith and feasibility. The Court

will reset a hearing on the confirmation of the trustee’s motion for modification for May 23, 2019,

at 2:30 p.m., in Courtroom A, Historic United States Courthouse, Chattanooga, Tennessee. The



                                                17
Case 1:16-bk-14947-SDR         Doc 68 Filed 04/25/19 Entered 04/25/19 15:36:47                Desc
                               Main Document    Page 18 of 18


Debtors shall have until May 6, 2019, to file any amendment to their objection to the trustee’s plan

and to file amended Schedules C, I, and J if they wish to rely on exemptions and changed income

and expenses in support of their objection to confirmation. If no amendments are filed, the trustee

may rely on the sworn schedules on the docket and include the inheritance of $14,764.83 less any

exemption claimed as additional property of the estate. The trustee shall have until May 15, 2019,

in which to respond if she wishes to file any additional response. It is so ORDERED.

                                                ###




                                                18
